
	
		I
		111th CONGRESS
		1st Session
		H. R. 3228
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2009
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To reinstate and transfer certain hydroelectric licenses
		  and extend the deadline for commencement of construction of certain
		  hydroelectric projects in the Town of Canton, Connecticut.
	
	
		1.Short titleThis Act may be cited as the
			 Collinsville Renewable Energy Promotion
			 Act.
		2.Extension of time
			 and reinstatement of expired licenses for Federal Energy Regulatory Commission
			 Projects numbered 10822 and 10823Notwithstanding the time period specified in
			 section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply
			 to the Federal Energy Regulatory Commission projects numbered 10822 and 10823,
			 the Federal Energy Regulatory Commission (referred to in this Act as the
			 Commission) shall, upon the enactment of this Act—
			(1)reinstate the licenses effective as of the
			 date of their termination; and
			(2)extend the time
			 period during which the licensee is required to commence the construction of
			 each project to and including February 23, 2011.
			3.Transfer of
			 licenses to the Town of Canton, ConnecticutNotwithstanding section 8 of the Federal
			 Power Act (16 U.S.C. 801) or any other provision thereof, the Commission is
			 directed to transfer the licenses for Federal Energy Regulatory Commission
			 projects numbered 10822 and 10823, without delay or the institution of any
			 proceedings, to the Town of Canton, Connecticut, not later than 30 days after
			 the date of the enactment of this Act.
		
